DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 8 of U.S. Patent No. 10519184. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for labeling 5-formyl cytosine comprising reacting a compound of formula R1-CH2-CN with 5-formyl cytosine in a DNA or RNA molecule to label 5-formyl cytosine. Wherein, R1 is an electron withdrawing group adjacent to CH2. The patent teaches similar concentrations [0102], temperature and time of reaction [0032]. However, the patent does not disclose that the pH value is 7.5-9. But it discloses the same reaction route, and discloses that results of mass spectrometry detection show that no raw material peak can be detected after the reaction, showing extremely high reaction efficiency (see figure 1). In order to facilitate a reaction, it would . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Yi et al. US 20160362438.
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	Yi et al. discloses a method for labeling 5-formyl cytosine comprising preparing a DNA or RNA sample and mixing the sample with a solution comprising a nitrile compound with 5-formyl cytosine in the  DNA or RNA molecule to label 5-formyl cytosine. See abstract page 4, and Figure 11.  
	FIG. 12A shows the net increase of fluorescence intensity at different concentrations of the reaction product of Oligo NO.1 and malononitrile in example 6. In the diagram, the concentrations represented by curves from bottom to top are respectively 10 nM, 50 nM, 100 nM, 200 nM, 500 nM and 1000 nM in order. FIG. 12B is a linear relation diagram of the net increase of fluorescence intensity of the reaction product versus the concentration thereof.[0102]
In some embodiments, the reaction condition can be in an acidic to neutral aqueous solution, preferably a weak acidic aqueous solution, most preferably a weak acidic aqueous solution of pH 5-7; at a reaction temperature of room temperature to 50̊C, preferably 37̊C; and for a reaction time of 12-48 hours, preferably 24 hours. The reaction yield can reach greater than or equal to 98%. In the reaction, the active methylene between R1 and cyano group attacks the 5-formyl of 5fC base, and an olefinic bond is formed by dehydration condensation; and then an intramolecular 
The DNA sample or RNA sample can be derived from cell culture, animal tissue, animal blood, formalin-fixed tissue, paraffin-embedded tissue, and trace sample such as early development sample of embryo, single cell and the like.[0070]
Yet another object of the invention is to provide various applications of 5-formylcytosine-related conjugated polycyclic compound in the aspect such as labeling, sequencing, detection, imaging, diagnosis and the like.  Based on disclosed conversion methods, the conversion of other modified cytosine to 5-formylcytosine can be achieved, and thus the detection and sequencing  analysis of targeting modified cytosine can be implemented with corresponding method for 5-formylcytosine.
Further, with the reaction of a specifically screened active methylene compound and 5-formylcytosine or a 1-substituted derivative thereof, in combination with techniques such as, sequencing technique of nucleic acid (DNA or RNA) sequence, fluorescence spectrometric analysis, or the like, the present invention can establish a method for specifically labeling and specifically enriching 5-formylcytosine or a 1-substituted derivative thereof, and a sequencing method of single-base resolution analysis of 5-formylcytosine at the whole genome scale. In combination of disclosed methods, the invention can also be used for the detection and sequencing analysis of other modified cytosines, such as 5-methylcytosine, 5-hydroxymethylcytosine, and 5-carboxylcytosine. Moreover, the compounds of the present invention also have promising values in the aspects such as fluorescence labeling, sequencing, intracellular imaging detection and the like. (Pages 6-7).
amplification and sequencing for the samples before and after the reaction with compound ii respectively. 5fC site in the sample is not influenced before the reaction, and is read as cytosine C in sequencing; while 5fC site in the sample is read as thymine T in sequencing after the reaction, and therefore the sequencing result thereof is also shown as T. By comparing these two sequencing results, mutation sites of C-T are found, and single-base resolution sequence information of 5fC can be identified. [0138]-[0139]
 Therefore, a person skilled in the art would have been able to position or quantify the base in DNA or RNA as claimed in claims 5-9 and 11 according to the contents disclosed in Yi et al (pages 6-9). 
Yi et al. disclose kits for detecting 5-formylcytosine base can easily and quickly perform whole-genome analysis of distribution information of 5-formylcytosine, achieve single-base resolution sequencing analysis of the whole genomic sequence information of 5-formylcytosine, and make it possible to commercially detect 5fC base with low cost.[0089] and page 10.
However, Yi et al. does not disclose that the pH value is 7.5-9. But Yi et al. discloses the same reaction route, and discloses that results of mass spectrometry detection show that no raw material peak can be detected after the reaction, showing extremely high reaction efficiency (see figure 1). In order to facilitate a reaction, it would have occurred to a person skilled in the art to adjust conditions of a reaction system, such as pH value, so as to improve the reaction yield. Furthermore, there is no evidence 
Routine optimization is not considered inventive and no evidence has been presented that the selection of pH was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art. Thus, an ordinary practitioner would have recognized that the results could be adjusted to maximize the desired results.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        3 June 2021